Citation Nr: 0404449	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1939 to 
December 1943, and died in September 2000.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; headaches, evaluated as 10 
percent disabling; and facial scarring, evaluated as 10 
percent disabling.  The combined schedular evaluation was 40 
percent.

2.  The veteran died in September 2000 of metastatic 
adenocarcinoma.

3.  The veteran's fatal cancer had its onset many years after 
service, and is unrelated to service, including any injuries 
sustained in a motor vehicle accident during service.

4.  There is no competent medical evidence linking the 
veteran's fatal carcinoma, which was first manifested many 
years after service, to service or his service-connected 
disabilities, nor is there competent medical evidence 
establishing that his service-connected disabilities played 
any role in his death.

5.  This case is not of such medical complexity as to require 
the opinion of an independent medical expert.


CONCLUSION OF LAW

1.  A service-connected disability did not cause, or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§§ 3.328, 20.902 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In this regard, 
VA will inform the appellant of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that the appellant 
provide any evidence in her possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

With respect to notice, a January 2003 VA letter advised the 
appellant of the additional evidence not already contained in 
the veteran's claims folder that was needed to substantiate 
her claim.  This notice included advising the appellant that 
the reasons and bases for a physician's nexus opinion as to 
the cause of the veteran's death was also information 
necessary to substantiate the claim.  The letter also advised 
the appellant of the division of responsibility between the 
appellant and VA in obtaining the outstanding necessary 
information and evidence.  As such, the Board finds that the 
VA's duty to notify has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As the appellant has 
advised the VA of her advanced age and her provision of all 
medical records, and has obtained advancement on the Board's 
docket, the Board finds that a remand for further development 
with regard to VCAA notice would serve no useful purpose.  A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the claimant.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  The Board further observes that a recently 
enacted law permits the VA to render a decision prior to the 
expiration of the time period the appellant was given to 
submit additional evidence.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service private medical treatment.  The appellant was 
afforded the opportunity to testify at a hearing, but has 
declined to do so.  The Board has carefully reviewed the 
appellant's statements and concludes that she has not 
identified any additional pertinent evidence not already of 
record that could be obtained.  Indeed, in a statement 
received by VA in January 2004, the appellant advised the VA 
that she had sent all medical records.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the appellant's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Accordingly, the Board finds 
that VA's duty to assist in the development of the evidence 
has been met.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that VA failed to demonstrate that, 
"lack of such a pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, 
§ 401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id at 
13.

The Board acknowledges that in this case, the only notice the 
appellant received with respect to her claim for service 
connection for the cause of the veteran's death was provided 
subsequent to the initial adjudication of her claim.  The 
Board points out that subsequent to VCAA notice, the RO 
considered the claim, and the appellant has been furnished a 
statement of the case and supplemental statements of the case 
that have summarized the evidence of record, as well as the 
requirements of the VCAA.  

In light of the circumstances in this case, the Board finds 
that no prejudice to the appellant will result from its 
adjudication of the appeal at this time.  

Factual background

The service medical records disclose that the veteran was a 
passenger in a car that was involved in a motor vehicle 
accident in October 1941.  His injuries included a mild 
cerebral concussion and a laceration wound of the forehead.  
The service medical records are negative for complaints or 
findings pertaining to carcinoma.  A chest X-ray study in 
December 1943 revealed that the heart and great vessels were 
within normal limits.  

The veteran was afforded a VA examination in June 1960.  An 
evaluation of the cardiovascular system was negative.  A 
chest X-ray study revealed that the cardiovascular silhouette 
was normal.  

The veteran was admitted to a private hospital in July 1994, 
and a consultation report reflects that he had 
adenocarcinoma, probably metastatic to the liver.  This 
report indicates that the veteran had a coronary artery 
bypass graft procedure performed in 1980 and that he had been 
relatively asymptomatic from a cardiac perspective since that 
time.  It was noted that he began having severe epigastric 
pain about one week earlier.  He sought medical attention.  
The diagnosis was initially uncertain, but finally CT and 
ultrasound scanning showed a suspicious area in the liver.  
It was biopsied and found to be a mildly to poorly 
differentiated carcinoma.  It was felt by pathology that this 
was not a hepatoma.  The impression was that the veteran most 
likely had a carcinoma of unknown primary.  

The veteran was again hospitalized in a private facility from 
July to August 1994.  It was noted that on previous 
hospitalization he had presented with acute onset of 
abdominal pain and that a work-up had revealed metastatic 
carcinoma of the left lobe of the liver.  During the current 
hospitalization, a liver resection, left lateral 
segmentectomy (removal of segments 2 and 3 of the left lobe 
of the liver) and cholecystectomy, were performed.  The 
diagnosis on hospital discharge was carcinoma of the left 
lobe of the liver, primary site of metastatic lesion unknown.

A VA physician reviewed the claims folder in March 1998.  It 
was noted that the veteran reported he had been involved in a 
motor vehicle accident in 1941 and that "his face was sewed 
up and he was brought back to Fort Custer where he was here 
for two months with a concussion about 31 days without a 
pillow flat on his back."  It was further reported that, 
after two months, the veteran went on a fifteen-day furlough, 
and then went back to Fort Hood as a tank commander.  The 
physician noted that the veteran believed that, at that time, 
he had received a blow to the stomach with a very large 
bruise.  The veteran reported he had had cancer of the colon 
in the past, and that in "1992," he had cancer of the 
liver.  The veteran added that he thought the doctor at that 
time told him it was secondary to the problem he had with the 
bruise.  The diagnosis was bruise to the mid-abdomen when the 
veteran had a motor vehicle accident in 1941.  The examiner 
commented that "[a]s stated, in 1992 he had a surgery for a 
cancer of the bowel and then the liver and the gall bladder 
later on.  The [veteran] wants to relate this to his 
automobile accident in 1941.  It is not likely that the 
accident in 1941 that had the bruise caused any cancer 
internally in the abdomen in the 1990's."

In a statement dated in March 1998, P. F. H., M.D., noted 
that he had followed the veteran for paroxysmal atrial 
fibrillation, now chronic, coronary artery disease, status 
post bypass surgery, and hypertensive cardiovascular disease, 
with a stable aortic dissection.  Dr. H. stated that the 
veteran's atrial dysrhythmia probably dated to 1941 when he 
sustained a severe automobile accident and was hospitalized 
for several months thereafter.  He added that the veteran was 
told at that time that he had an irregular heartbeat.  Dr. H. 
opined that he suspected that the veteran had suffered a 
contusion to the heart in the atrial area, producing the 
atrial dysrhythmia that had been present intermittently and 
now chronically, through his entire adult life.  

The veteran was admitted to a private hospital in November 
1998.  The report notes that the veteran did well following 
the left lateral segmentectomy.  He presented with persistent 
discomfort in the mid epigastrium, just lateral to the area 
with an easily identifiable hernia that was reducible.  There 
were several defects that were not easily reducible.  A CT 
scan had revealed multiple pulmonary nodules.  A CT guided 
biopsy was performed on one of the nodules, and it was 
negative.  He underwent an incisional hernia repair and open 
exploration that revealed the omental tumor.  This part of 
the omentum was removed.  The pertinent diagnoses were 
omental mass and history of liver carcinoma.

Additional private medical records dated from 1998 to 2000 
have been associated with the claims folder.  A CT scan of 
the abdomen and pelvis in September 1998 revealed findings 
that were suspicious for metastatic disease to the chest.  A 
CT scan of the chest and abdomen in June 1999 showed findings 
consistent with increased lung metastatic disease.  On 
private hospitalization in August 1999, it was noted that the 
veteran had a pleural effusion and that he had recently been 
admitted to the hospital with dysrhythmia.  A total body 
nuclear bone scan in March 2000 revealed progression of 
skeletal metastasis with involvement of the inferior thoracic 
spine, several right ribs and the sternum.  

The death certificate discloses that the veteran was 82 years 
old when he died in September 2000 of metastatic 
adenocarcinoma.  Congestive heart failure was listed as a 
significant condition that contributed to death, but not 
resulting in the underlying cause cited above.  An autopsy 
was not performed.

In a statement dated in August 2002, Dr. H. related that the 
veteran had had extensive cardiovascular disease, including 
hypertensive cardiovascular disease, status post aortic 
dissection secondary to hypertension, coronary artery 
disease, status post aortocoronary bypass surgery and chronic 
atrial fibrillation.  It was noted that when the veteran 
died, he had had another associated medical problem of 
metastatic adenocarcinoma.  Dr. H. concluded that the cancer 
put a significant physiologic stress on the veteran's 
cardiovascular system towards the end of his life and his 
heart and cardiovascular system began to deteriorate 
significantly, as in the end stages of his disease processes, 
his cardiac condition was a major contributor to his death.

At the time of the veteran's death, service connection was in 
effect for PTSD, evaluated as 30 percent disabling; 
headaches, evaluated as 10 percent disabling; and facial 
scarring, evaluated as 10 percent disabling.  The combined 
schedular evaluation was 40 percent.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).


Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
carcinoma becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The veteran asserted during his lifetime that he had been 
involved in a motor vehicle accident in service and that this 
resulted in some damage to his heart.  The primary evidence 
supporting this assertion consists of statements from his 
private cardiologist, Dr. H.  The physician opined that the 
veteran's dysrhythmia most likely dated back to the in-
service motor vehicle accident.  He thought that the veteran 
had suffered a contusion to his heart.  In addition, Dr. H. 
commented that the veteran's cancer put a significant 
physiologic stress on the veteran's cardiovascular system 
towards the end of his life and that the cardiac condition 
was a major contributor to his death.  

Clearly, the premise of Dr. H's opinion is that the veteran 
sustained some injury to the heart in the motor vehicle 
accident that occurred in October 1941.  The fact remains, 
however, that the service medical records, including the 
treatment reports following the accident, are entirely 
negative for any complaints pertaining to the heart.  
Moreover, a chest X-ray study shortly before the veteran's 
discharge from service revealed no abnormalities of the 
heart.  Dr. H. also reported that the veteran had indicated 
that he was told of an irregular heartbeat while being 
treated for the injuries he sustained in the motor vehicle 
accident.  As noted above, there is simply no indication that 
the veteran had any complaints, or received any treatment 
during service for symptoms associated with the 
cardiovascular system.  There is simply no basis for Dr. H's 
assertion that the veteran had a dysrhythmia that had been 
present since the accident.  This conclusion is supported by 
the fact that there is no indication that the veteran had any 
heart problems until the early 1980's, nearly forty years 
following his separation from service.  There is no 
indication that Dr. H. reviewed the record in conjunction 
with formulating his opinion.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993 (rejecting medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis).  
As the Board is not bound to accept medical conclusions which 
are based on a history supplied by the veteran, where the 
history is unsupported by the medical evidence, Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Board does not have 
to accept that portion of the diagnoses.  See also Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In the absence of any 
review of the service medical records, Dr. H.'s opinion must 
be regarded as purely speculative, and of, at most, limited 
probative value.

In contrast to the medical opinion of Dr. H., the Board 
emphasizes the conclusions reached in March 1998 by a VA 
physician were predicated on a review of the clinical record.  
He addressed the concerns of the veteran at that time that he 
had sustained a blow to his stomach in the in-service motor 
vehicle accident and that it resulted in a large bruise.  The 
VA examiner opined that it was not likely that any such 
bruise caused cancer many years later.  

The Board's must determine the credibility and weight of the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
Board may not ignore medical opinion evidence, but greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In this case, the Board finds that the opinion of the VA 
physician who reviewed the veteran's claims folder is of 
significant probative value.  The doctor concluded that it 
was unlikely that the veteran's death was related to any 
bruise in service.  In sum, the evidence clearly documents 
that the veteran died of carcinoma that was first manifested 
many years after service.  This condition was overwhelming 
and would have resulted in death regardless of any existing 
service-connected disability.  The competent medical evidence 
fails to establish that the veteran had carcinoma either 
during service or for many years thereafter.  The appellant 
has not asserted, and there is no basis in the record on 
which it may be concluded, that the veteran's service-
connected disabilities contributed in any way to his death.  
In addition, the competent medical evidence of record does 
not establish that the veteran had any disability of the 
heart attributable to service.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  

The appellant's representative has requested that the Board 
obtain the opinion of an independent medical expert.  After 
reviewing the medical evidence described above, the Board 
does not believe that the medical questions presented in this 
case are of such complexity as to warrant such an opinion.  
The appellant has failed to explain how the medical history 
in this case involves medical complexity requiring the 
opinion of an independent expert.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



